DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/9/2021 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-9 and 20-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20070283972 (Monsees hereinafter) in view of US 5369723 (Counts hereinafter).
	Regarding claim 1, 21 and 22, Monsees teaches an article for use with apparatus for heating smokable material to volatilize at least one component of the smokable material (abstract), the article comprising: cartridge (32), or pouch, containing a smokable material (31), 
Monsees does not give specifics about the smokable material.
Counts teaches an article capable of use with an apparatus for heating smokable material to volatilize at least one component of the smokable material (abstract), comprising: a carrier (16); and smokable material (14) arranged on the carrier, wherein the smokable material comprises a first body of smokable material and a second body of smokable material (“multilayer tobacco flavor material system,” col. 8, lines 14-25).
	Counts also teaches that the tobacco flavor material may include various amounts and combinations of flavorants (col. 4, lines 1-3). Counts does not expressly teach that the two layers, or bodies, of the multilayer flavor material system have different flavorants (a first layer has an amount of a first flavorant and no amount of a second flavorant, and the second layer has no amount of the first flavorant and has an amount of the second flavorant), however, it would have been obvious for one of ordinary skill in the art at the time of the invention to have made the first and second bodies of the multilayer flavor material system of Counts have different flavorants in order to create a more complex flavor profile for the smokable material, with a reasonable expectation of success and predictable results. 
	It would have been obvious for one of ordinary skill in the art at the time of the invention to have applied the teachings of the smokable material of Counts to the invention of Monsees with a reasonable expectation of success and predictable results. 



	Regarding claims 6 and 7, Counts teaches that the smokable material may include an aerosol forming agent (col. 4, lines 6-13). While Counts does not expressly teach that one body of the smokable material comprises an aerosol forming agent and the other is free or substantially free of the aerosol forming agent, specifically the first body comprises an aerosol forming agent and the second body is free or substantially free of the aerosol forming agent, it would have been obvious for one of ordinary skill in the art at the time of filing to have tested including the aerosol forming agent in both bodies or just one body to determine the combination that produces the best outcome with reasonable expectation of success and predictable results. The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103."KSR, 550 U.S. at 421, 82 USPQ2d at 1397. See MPEP 2143 I E.  

	Regarding claim 9, the combined teaching of Monsees and Counts teaches that the carrier is capable of conducting heat (Counts, “good thermal and electrical conductivities,” col. 4, lines 52-59). 
	Regarding claim 20, the combined teaching of Monsees and Counts teaches that the carrier comprises a first layer of material (i.e. mat) and a second layer of material attached to the first layer of material (i.e. thin body of low viscosity tobacco slurry) (Counts, col. 16, lines 15-22). 

					Response to Arguments
Applicant’s arguments filed 2/9/2021 with respect to Oglesby have been considered but are moot because the new ground of rejection does not rely on Oglesby.
Applicant's arguments filed 2/9/2021 have been fully considered but they are not persuasive. 
The Applicant argues that the Office asserted that “it would have been obvious…to have made the first and second bodies of the multilayer flavor material system of Counts have different flavorants in order to create a more complex flavor profile for the smokable material,” but has failed to demonstrate a rational basis within the cited documents that a “more complex flavor profile” may be created by separating different flavorants in different layers. The 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANA B KRINKER whose telephone number is (571)270-7662.  The examiner can normally be reached on Monday, Tuesday, Thursday and Friday 8 am-2 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571)270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


YANA B. KRINKER

Art Unit 1747



/YANA B KRINKER/Examiner, Art Unit 1747                                                                                                                                                                                                        

/Michael H. Wilson/Supervisory Patent Examiner, Art Unit 1747